8:20-cv-00104-JFB-CRZ Doc # 1-3 Filed: 03/18/20 Page 1 of 4 - Page ID # 48
            8:20-cv-00104-JFB-CRZ Doc # 1-3 Filed: 03/18/20 Page 2 of 4 - Page ID # 49


                           STATE OF WYOMING * SECRETARY OF STATE
                                    EDWARD A. BUCHANAN
                                     BUSINESS DIVISION
                          Herschler Bldg East, Ste.100 & 101, Cheyenne, WY 82002-0020
                                                Phone 307-777-7311
                           Website: http://soswy.state.wy.us · Email: business@wyo.gov

                                              Filing Information
                  Please note that this form CANNOT be submitted in place of your Annual Report.

Name               Pure Debt Solutions Corporation
Filing ID          2017-000782494
Type               Profit Corporation                                 Status                   Inactive -
                                                                                               Administratively
                                                                                               Dissolved (Tax)

General Information

Old Name                                                              Sub Status               Current
Fictitious Name                                                       Standing - Tax           Delinquent
                                                                      Standing - RA            Good
Sub Type                                                              Standing - Other         Good
Formed in           Wyoming                                           Filing Date              12/29/2017 1:44 PM
Term of Duration    Perpetual                                         Delayed Effective Date
                                                                      Inactive Date            02/08/2020
Share Information
Common Shares       1,000,000                 Preferred Shares 0                          Additional Stock    N
Par Value           0.0000                    Par Value        0.0000
Principal Address                                            Mailing Address
1665 Palm Beach Lakes Boulevard                              1665 Palm Beach Lakes Boulevard
Suite 200                                                    Suite 200
West Palm Beach, FL 33401                                    West Palm Beach, FL 33401
Registered Agent Address
Vcorp Services, LLC
1908 Thomes Ave
Cheyenne, WY 82001

Parties

Type                  Name / Organization / Address
Incorporator          Laura Curtin 25 Robert Pitt Drive, Suite 204, Monsey, NY 10952

Notes
Date                 Recorded By            Note




                                                                                                         Page 1 of 3
            8:20-cv-00104-JFB-CRZ Doc # 1-3 Filed: 03/18/20 Page 3 of 4 - Page ID # 50


                                                Filing Information
                  Please note that this form CANNOT be submitted in place of your Annual Report.

Name                Pure Debt Solutions Corporation
Filing ID           2017-000782494
Type                Profit Corporation                                     Status                  Inactive -
                                                                                                   Administratively
                                                                                                   Dissolved (Tax)

Most Recent Annual Report Information
Type               Original                                                                   AR Year      2018
License Tax        $50.00                         AR Exempt        N                          AR ID        04842980
AR Date            7/29/2019 12:47 PM
Web Filed          Y

Officers / Directors

Type                   Name / Organization / Address
President / Director   Gustav Renny 1665 Palm Beach Lakes Boulevard, Suite 200, West Palm Beach, Florida 33401
Secretary              Gustav Renny 1665 Palm Beach Lakes Boulevard, Suite 200, West Palm Beach, Florida 33401
Treasurer              Gustav Renny 1665 Palm Beach Lakes Boulevard, Suite 200, West Palm Beach, Florida 33401
Vice President         William Finneran 1665 Palm Beach Lakes Boulevard, Suite 200, West Palm Beach, Florida
                       33401

Principal Address                                               Mailing Address
1665 Palm Beach Lakes Boulevard                                 1665 Palm Beach Lakes Boulevard
Suite 200                                                       Suite 200
West Palm Beach, FL 33401                                       West Palm Beach, FL 33401

Annual Report History

Num               Status           Date           Year            Tax
04842980          Original         07/29/2019     2018            $50.00
     Principal Address 1 Changed From: 3420 Professional Drive To: 1665 Palm Beach Lakes Boulevard
     Principal Address 2 Changed From: No value To: Suite 200
     Principal City Changed From: Auburn To: West Palm Beach
     Principal State Changed From: CA To: FL
     Principal Postal Code Changed From: 95602 To: 33401

Amendment History
ID                   Description                                                      Date
2020-002759247 Dissolution / Revocation - Tax                                         02/08/2020
       Filing Status Changed From: Active To: Inactive - Administratively Dissolved (Tax)
       Inactive Date Changed From: No Value To: 02/08/2020
2019-002700422 Delinquency Notice - Tax                                               12/02/2019
2019-002595184 Reinstatement - Tax                                                    07/29/2019

                                                                                                             Page 2 of 3
            8:20-cv-00104-JFB-CRZ Doc # 1-3 Filed: 03/18/20 Page 4 of 4 - Page ID # 51


                                               Filing Information
                  Please note that this form CANNOT be submitted in place of your Annual Report.

Name                Pure Debt Solutions Corporation
Filing ID           2017-000782494
Type                Profit Corporation                                   Status                    Inactive -
                                                                                                   Administratively
                                                                                                   Dissolved (Tax)
       Filing Status Changed From: Inactive - Administratively Dissolved (Tax) To: Active
2019-002559191 RA Address Change                                                      05/28/2019
2019-002496068 Dissolution / Revocation - Tax                                         02/08/2019
       Filing Status Changed From: Active To: Inactive - Administratively Dissolved (Tax)
       Inactive Date Changed From: No Value To: 02/08/2019
2018-002413983 Delinquency Notice - Tax                                               12/02/2018
See Filing ID        Initial Filing                                                   12/29/2017




                                                                                                             Page 3 of 3
